Motion Granted in Part and Denied in Part and Order filed February 4, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00418-CV
                                    ____________

                         JUNE R. WILLIAMS, Appellant

                                          V.

          STONELEIGH GARDENS ASSOCIATES, L.L.C, Appellee


                  On Appeal from the Co Civil Ct at Law No 1
                            Harris County, Texas
                       Trial Court Cause No. 1128153

                                     ORDER

      Appellant’s brief was originally due October 6, 2019. We have granted three
extensions of time to file appellant’s brief until January 14, 2020. When we
granted the last extension, we noted that no further extensions would be granted
absent exceptional circumstances. On January 13, 2020, appellant filed a further
request for extension of time to file appellant’s brief until February 6, 2020.

      We GRANT the request for extension and issue the following order.
      Unless appellant files a brief with this court on or before February 14,
2020, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

      In her January 13, 2020 fourth motion for extension of time to file her
appellate brief, appellant requests “sanctions and other relief” against appellee and
its legal counsel. Appellant provides no briefing in support of this request. The
request is DENIED.



                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.